Citation Nr: 0404613	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  02-15 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.   
 
2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1944 to May 1946.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 RO rating decision 
which denied service connection for bilateral hearing loss 
and for tinnitus.  The veteran testified in support of his 
claims at a Travel Board hearing in September 2003.  

The Board observes that service connection was previously 
denied for bilateral hearing loss, most recently in an 
October 1998 RO decision.  The veteran did not perfect an 
appeal of that determination, and the decision became final.  
The October 2000 RO decision, noted above, denied service 
connection for bilateral hearing loss on a de novo basis.  
The RO apparently concluded that the veteran had submitted 
new and material evidence to reopen his claim.  The Board 
agrees with the RO that new and material evidence has been 
submitted.  Thus, the Board will address the issue of service 
connection for bilateral hearing loss on a de novo basis.  38 
U.S.C.A. §§ 5107, 7105; 38 C.F.R. § 3.156; Manio v. 
Derwinski, 1 Vet.App. 140 (1991).  

The October 2000 RO decision also denied service connection 
for "right ear injury."  Service connection may be granted 
for residual disability from injury, but not for the injury 
itself.  The veteran is essentially claiming service 
connection for hearing loss and tinniuts as the result of ear 
injury, and he is already service-connected for right ear 
otitis media.  Given such factors, the Board finds that there 
is no separate appellate issue of service connection for 
"right ear injury."  The only issues which the Board will 
address are service connection for bilateral hearing loss and 
tinnitus.


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss began during 
his active service.  

2.  The veteran's current tinnitus is associated with his 
hearing loss and began during his active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2003).  

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from January 
1944 to May 1946.  His service medical records indicate that 
at the time of the December 1943 enlistment examination, he 
was noted to have a history of recurrent mastoiditis and 
otitis.  He had a healed right eardrum (tympanic membrane) 
perforation and healed bilateral mastoid scars.  His hearing 
was 15/15 (normal) in both ears on voice testing.  The 
veteran was treated for ear problems on multiple occasions 
during service.  A May 1944 treatment entry noted that he was 
seen for bleeding and drainage of the right ear, and the 
diagnosis was acute otitis.  Another May 1944 report related 
diagnoses of right ear suppurative otitis media and 
associated right tympanic membrane perforation.  A June 1944 
hospital report indicated diagnoses of right ear suppurative 
otitis media with residual perforation of the tympanic 
membrane.  Hearing was 15/15 in both ears on voice testing.  

An April 1945 entry noted that the veteran had otitis 
externa.  Another April 1945 entry reported that the veteran 
complained of hearing loud noises and that his ears were 
cleaned the previous day.  An additional April 1945 entry 
indicated that the veteran was seen for drainage and pain in 
the right ear.  Subsequent treatment entries dated from April 
1945 to August 1945 show continued treatment for ear 
problems.  A July 1945 entry referred to bilateral otitis 
externa.  The May 1946 separation examination noted that the 
veteran underwent a mastoidectomy of the right ear in April 
1944 and that he had well-healed scars in the ears that 
existed prior to service.  As to his ears, it was reported 
that he had scars of both mastoid areas with a history of a 
mastoid operation and a scar of the right eardrum.  The 
veteran's hearing was 15/15 in both ears on voice testing.  

In a May 1946 VA claim, the veteran referred to ear problems 
in service, along with impaired hearing.

In March 1947, the RO granted service connection for chronic 
otitis media.  

A February 1950 VA treatment report noted that the veteran 
was seen for pain and discharge from the ears with a duration 
of ten years.  He reported that he had a discharge from the 
left ear and a bilateral mastoidectomy prior to service.  The 
veteran felt his ear problems were aggravated during service.  
He also stated that he felt exposure to loud noises was the 
cause of his ear problems.  The impression was bilateral 
mastoidectomy, and bilateral conductive deafness.  

A June 1983 statement from I. S. Jaffee, M.D., indicated that 
the veteran was seen in his office in July 1978 for an 
otologic evaluation.  He reported that he had received a blow 
to his ear with subsequent discharge from the ear and was 
hospitalized for a week in service.  It was noted that on 
that date he had a superior-posterior perforation in the 
right tympanic membrane.  Dr. Jaffe indicated that the 
veteran was also treated in November 1981 for otorrhea of the 
right ear and that in August 1982 he underwent a complete 
audiological evaluation which revealed a 22 decibel loss in 
the left ear and a 35 decibel lost in the right ear, 
primarily conductive in origin.  It was reported that repeat 
testing in May 1983 revealed a further deterioration of 
hearing in the right ear to a 43 decibel level and that the 
veteran was also noted to have a small central perforation 
with tympanosclerosis of much of the remaining tympanic 
membrane of the right ear.  Dr. Jaffee noted the veteran had 
ear infections as a child and in service reportedly had an 
injury to the ear with subsequent drainage and 
hospitalization.  Dr. Jaffee indicated that in recent years 
the veteran's hearing had deteriorated and a tympanoplasty 
was recommended in an attempt to correct his condition.  

The veteran underwent a VA audiological examination in 
September 1983.  Pure tone thresholds in the right ear were 
55, 50, 65, 60, and 45 decibels at 500, 1000, 2000, 3000, and 
4000 Hertz.  The pure tone thresholds in the left ear were 
30, 35, 25, 40, and 50 decibels at the same frequencies.  The 
speech recognition scores using the Maryland CNC Test, were 
94 percent in the right ear and 98 percent in the left ear.  
It was noted that the veteran had mixed hearing loss in the 
right ear and sensorineural hearing loss in the left ear.  

The veteran also underwent a VA ear disease examination in 
September 1983.  The diagnoses were no evidence of active 
otitis media at present, and mixed hearing loss on the right 
and sensorineural hearing loss on the left.  

Private medical records dated in April 1985 show treatment 
for ear problems.  An April 1985 operative report from Holy 
Cross Hospital noted that the veteran underwent a 
tympanomastoidectomy with incus interposition and a 
temporalis fascial graft.  The postoperative diagnosis was 
perforation of the right tympanic membrane with necrosis of 
the long process of the incus and squamous epithelium in the 
middle ear.  

The veteran underwent a VA audiological examination in 
September 1998.  He reported that he had a hissing sound in 
his right ear and decreased hearing in both ears.  Pure tone 
thresholds in the right ear were 45, 45, 45, 75, and 85 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  As to the 
left ear, pure tone thresholds were 40, 35, 35, 55, and 75 
decibels at the same frequencies.  The speech recognition 
scores, using the Maryland CNC Test, were 72 percent in the 
right ear and 84 percent in the left ear.  The diagnosis was 
mixed hearing loss bilaterally, consistent with the veteran's 
history of middle ear involvement.  The examiner indicated 
that the right ear was worse than the left ear.  

The veteran also underwent a VA ear disease examination in 
September 1998.  As to a conclusion, the examiner noted that 
there was no mastoid infection at the present time in the 
right ear, that the right ear was stable, and the 
tympanoplasty was without complication.  The examiner 
commented that he believed that the tympanoplasty surgery and 
the ear condition in the right ear were a result of the 
trauma that the veteran received in 1944 to the right ear.  

Private treatment records dated in December 1999 show 
treatment for hearing problems.  A December 1999 statement 
from Dr. Sheth noted that the veteran had a history of a 
hissing nose in the right ear which he reported that he had 
suffered for several years.  The veteran also indicated that 
he had high frequency hearing loss in his ears.  Dr. Sheth 
noted that an audiogram revealed that the veteran had 
borderline hearing at the lower frequencies with bilateral 
symmetrical high frequency hearing loss.  The impression was 
age and noise induced hearing loss with resultant tinnitus in 
the right ear.  

At a September 2003 Travel Board hearing, the veteran 
explained why he believed his current hearing loss and 
tinnitus began in service. 

II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claims for service 
connection for bilateral hearing loss and tinnitus.  
Identified relevant medical records have been obtained, and a 
VA examination has been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310(a).  

Impaired hearing will be considered to be a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

One requirement for service connection is the current 
existence of the claimed disability.  With regard to hearing 
loss, 38 C.F.R. § 3.385 defines what constitutes the current 
existence of a hearing loss disability.  For service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if such current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet.App. 87 (1992).  

The service medical records from the veterans 1944-1946 
active duty note a history of preservice otitis and mastoid 
problems with bilateral mastoidectomies.  During service he 
continued to have medical problems with both ears, mostly the 
right one.  Diagnoses included a right tympanic membrane 
perforation, chronic right otitis media, and bilateral otitis 
externa.  Although service records, including the separation 
examintion, do not specifically note hearing loss, on a 1946 
VA claim the veteran referred to hearing loss accompanying 
his other ear problems.  The veteran is already service-
connected for otitis media, and rating criteria indicate that 
hearing loss may accompany otitis media.  See 38 C.F.R. 
§ 4.87, Diagnostic Code 6200.   

A 1950 VA treatment report noted residuals of bilateral 
mastoidectomy, as well as bilateral conductive deafness.  A 
1983 VA audiological examination shows bilateral hearing 
loss.  Recent medical evidence indicates the current 
existence of a bilateral hearing loss disability under the 
standards of 38 C.F.R. § 3.385.  A 1998 VA audiological 
examination indicated a diagnosis of mixed hearing loss of 
both ears consistent with a history of middle ear 
involvement.  The Board notes that the available post-service 
medical records and the veteran's credible statements provide 
sufficient continuity of symptomatology to trace his current 
bilateral hearing loss disability to an onset during active 
service.  See 38 C.F.R. § 3.303(b).  

The Board finds that the veteran's current bilateral hearing 
loss began during his active service.  The disorder was 
incurred in service, and service connection is warranted.  
The benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), has 
been considered in making his decision.  

Tinnitus, or a sense of ringing or similar sounds in the 
ears, is not shown in the service medical records, and it is 
first shown in the medical records after service.  However, 
it is know that tinnitus is often considered to have a common 
etiology with, or to be secondary to, sensorineural hearing 
loss.  See 2 Cecil, Textbook of Medicine, § 464 at 2119-2120 
(18th ed. 1988).  The veteran's hearing loss, which the Board 
has service-connected, has a sensorineural component.  Under 
such circumstances, the Board finds that the veteran's 
current tinnitus also was incurred in service and should also 
be service-connected.  The benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), has been considered in granting this 
benefit.  









ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  




	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



